WlLSHIRE, C. J. This was an action of debt, brought by Sallie E. Jordan, as administratrix of Pleasant Jordan, deceased, against William Walker, in the Crawford circuit court, at the November term thereof, 1866, on a writing obligatory, bearing date March ,4, 1863, for $1,000, with interest at ten per cent. The defendant interposed one special plea in bar, alleging that the writing obligatory was executed by him to the plaintiffs intestate, in his life time, in consideration of Confederate treasury notes, loaned and advanced by the plaintiff’s intestate to the defendant, and for no other consideration. The plaintiff replied, confessing the allegation of the defendant’s plea, that the writing obligatory sued upon was executed by the defendant in consideration of Confederate treasury notes, but sets up, in avoidance of the plea, that, although the consideration of the writing obligatory was Confederate treasury notes, it was not made payable in Confederate treasury notes, hut, by the tenor and effect of the writing obligatory, it was payable in lawful currency of the United States, etc. The cause was submitted to the circuit court, sitting as a jury, upon the issue joined, which, found for the defendant and rendered judgment against the plaintiff. The plaintiff moved for a new trial; the court below overruled the plaintiff’s motion, and he brought error. We deem it unnecessary to notice the motion for a new trial. The question of the illegality of the contract presented by defendant’s plea, stands confessed by the plaintiff’s replication. The admission, by the plaintiff’s replication, of the illegality of the consideration of the writing obligatory sued upon, brings this case within the ruling of this court in the case of Latham v. Clark, decided at the last term; 25 Ark., 574. The consideration being illegal, the contract was void ah initio, and the courts will not aid in its inforcement. The judgment of the court below is, in all things, affirmed.